DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on January 24, 2022 have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ni (US 2005/0160783), previously presented in view of Katz (US Patent 2,355,734), newly presented.
With regards to claim 1 and 6, Ni discloses a device and method for manufacturing a bent pipe, the device comprising:
arranging an inner core (28) inside a first pipe (24); and
bending the first pipe (24) containing the inner core (28),
a bending mold (44) configured to bend the first pipe containing the inner core;
the inner core comprising:
an inner core body (30) having a solid cylindrical shape;
a first inner movable portion (32) having a solid cylindrical shape [paragraph 0028], the first inner movable portion being coupled to an end in an axial direction of the inner core body, the first inner movable portion (32) being swingable relative to the inner core body (30) around a first rocking shaft orthogonal to a central axis of the inner core metal body, as seen in Figure 1; and

the first inner movable portion having an enlarging diameter portion enlarged in diameter toward the second inner movable portion, as seen in Figure 3,
Ni discloses the invention substantially as claimed except for wherein the inner core is metal. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the particularly claimed material composition of the structures since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of mechanically efficiency. In re Leshin, 125 USPQ 416. MPEP 2144.07.
Ni discloses the invention substantially as claimed except for wherein the first inner movable portion having a first end located near the second inner movable portion in an axial direction of the first inner movable portion, and a second end located on an opposite side of the first end, the first end having a first outer diameter larger than a second outer diameter that is an outer diameter of the second end and a third outer diameter in an intermediate location between the first end and the second end.
Katz is relied upon to teach a mandrel i.e. inner core body or first inner movable portion having a first end located near the second inner movable portion in an axial direction of the first inner movable portion, and a second end located on an opposite side of the first end, the first end 

    PNG
    media_image1.png
    401
    426
    media_image1.png
    Greyscale

		Annotated Figure 1 from Katz
With regards to claims 7 and 9, Katz is also relied upon to teach wherein the first inner movable portion further includes a straight portion, the straight portion having a constant outer diameter at the first end, as seen in at least Figures 1 and 3
With regards to claims 8 and 10, Katz is also relied upon to teach wherein the outer diameter of the first end is equal to a maximum outer diameter of the second inner movable portion.

With regards to claim 2, Ni discloses wherein the enlarging diameter portion is smoothly enlarged in diameter so that an amount of change in an outer diameter per unit length in an axial direction increases toward the second inner movable portion (34), as seen in at least Figure 3.
With regards to claim 4, Ni discloses wherein the second inner movable portion is smoothly reduced in diameter from an intermediate portion in an axial direction toward each of two ends in the axial direction.

Claims 1, 3, 5 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US Patent 5,937,686) in view of Ni, Grobbenhaar (US Patent 5,214,950) and Katz.
Arai discloses a device and method for manufacturing a bent pipe, the device comprising:
arranging an inner core (5) inside a first pipe (11); and
bending the first pipe (11) containing the inner core (11),
a bending mold (1) configured to bend the first pipe containing the inner core;
the inner core comprising:
an inner core body (5) having a solid shape;
a first inner movable portion (51a) having a solid shape, the first inner movable portion being coupled to an end in an axial direction of the inner core body (5), the first inner movable 
a second inner movable portion (51b) having a solid shape, the second inner movable portion (51b) being coupled to the first inner movable portion (51a) on an opposite side of the inner core metal body (5) with the first inner movable portion interposed between the inner core body and the second inner movable portion, the second inner movable portion being swingable relative to the first inner movable portion around a second rocking shaft parallel to the first rocking shaft, as seen in Figure 6B,
the first inner movable portion (51a) having an enlarging diameter portion enlarged in diameter toward the second inner movable portion, as seen in Figure 6A,
further comprising an intermediate core metal (6) configured to be arranged between the first pipe and a second pipe (12) containing the first pipe,
wherein the intermediate core metal comprises: an intermediate core metal body having a hollow shape, as seen in Figure 6A.
With regards to claim 5, discloses wherein the first inner movable portion (51A) has a maximum outer diameter equal to a maximum outer diameter of the second inner movable portion (51b), as seen in Figure 6A.
Arai discloses the invention substantially as claimed except for wherein the inner core body, first & second movable portions and the intermediate core metal have a cylindrical shape, in fact Arai is silent has to the shape of these elements. Ni is relied upon to teach a bending assembly that are cylindrical in shape, paragraph 0028. It is also considered to be well-known that these types of bending elements can also be spherical. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the elements in a  [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].
Arai discloses the invention substantially as claimed except for wherein the intermediate core metal also comprises: an intermediate movable portion having a hollow shape, the intermediate movable portion being coupled to an end in an axial direction of the intermediate core metal body, the intermediate movable portion being swingable relative to the intermediate core metal body around a third rocking shaft orthogonal to a central axis of the intermediate core metal body. Grobbenhaar is relied upon to teaches bending a multiple tube with a hollow core metal  having a body (14) and a movable portion (15), the movable portion being swingable relative to the core metal body around a third rocking shaft orthogonal to a central axis of the core metal body, as seen in Figure 2.   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Arai’s intermediate core metal with a body and a movable portion because since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Arai discloses the invention substantially as claimed except for wherein the first inner movable portion having a first end located near the second inner movable portion in an axial direction of the first inner movable portion, and a second end located on an opposite side of the first end, the first end having a first outer diameter larger than a second outer diameter that is an outer diameter of the second end and a third outer diameter in an intermediate location between the first end and the second end.  Katz is relied upon to teach a mandrel i.e. inner core body or first inner movable portion having a first end located near the second inner movable portion in an axial direction of the first inner movable portion, and a second end located on an opposite side of the first end, the first end having a first outer diameter larger than a second outer diameter that is an outer diameter of the second end and a third outer diameter in an intermediate location between the first end and the second end, as seen in annotated Figure 1 below. Katz teaches of this particularly shaped mandrel as an improved tool that minimizes chatter and increases the useful life of the tool, Column 1, lines 35-40.

    PNG
    media_image1.png
    401
    426
    media_image1.png
    Greyscale

		Annotated Figure 1 from Katz
With regards to claims 7 and 9, Katz is also relied upon to teach wherein the first inner movable portion further includes a straight portion, the straight portion having a constant outer diameter at the first end, as seen in at least Figures 1 and 3.
With regards to claims 8 and 10, Katz is also relied upon to teach wherein the outer diameter of the first end is equal to a maximum outer diameter of the second inner movable portion.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Arai’s first inner movable portion with the particularly claimed diameter portions, as taught by Katz because the use of known techniques improves similar devices in the same way. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/TERESA M EKIERT/Primary Examiner, Art Unit 3725